Citation Nr: 9916642	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-24 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of an overpayment of Department of 
Veterans Affairs (VA) compensation in the original amount of 
$1,334.40.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 determination of the 
Committee on Waivers and Compromises (Committee) of the San 
Diego Regional Office (RO), which denied the veteran's claim 
seeking entitlement to waiver of recovery of an overpayment 
of disability compensation benefits.  In that determination, 
the Committee held, essentially, that recovery of an 
overpayment assessed against the veteran, calculated in the 
amount of $1,334.40, would not violate the standard of equity 
and good conscience.

At a prehearing conference at a March 1999 Board hearing at 
the RO, it was determined that the sole issue for 
consideration is that noted on the title page of this 
decision.  Neither the creation of the debt nor the amount of 
the debt are at issue.


FINDINGS OF FACT

1.  Failure of the veteran to provide certification of school 
attendance forms for A. and J. resulted in an overpayment in 
the calculated amount of $1,334.40.

2.  The veteran's request for waiver of recovery of the 
assessed overpayment was denied on the ground that recovery 
of the amount would not be against the principles of equity 
and good conscience.

3.  The appellant was at fault in creating the overpayment 
which resulted from his not providing the required 
certification of school attendance forms.

4.  The appellant would be unjustly enriched if a waiver of 
recovery of the indebtedness were granted.

5.  The appellant's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$1,334.40 would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 1.963, 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim with respect to waiver, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  There is no indication 
that there are other available and outstanding records 
pertinent to the veteran's claim for waiver. 

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist:  (1) Fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 1991).  The Board's review of the record in this case 
reflects that the Committee determined, in June 1993, that 
the appellant's actions did not represent the intentional 
behavior to obtain government benefits to which he was not 
entitled which is necessary for a finding of fraud, 
misrepresentation, or bad faith.  The Board concurs with that 
preliminary finding.  Therefore, the issue now is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302;  
38 C.F.R. §§ 1.963(a), 1.965.  The following is pertinent to 
this matter:

The standard "equity and good conscience" 
will be applied when the facts and 
circumstances in a particular case 
indicate a need for reasonableness and 
moderation in the exercise of the 
Government's rights.  The decision 
reached should not be unduly favorable or 
adverse to either side.  The phrase 
"equity and good conscience" means 
arriving at a fair decision between the 
obligor and the Government.  In making 
this determination, consideration will be 
given to the following elements, which 
are not intended to be all-inclusive:

1.  Fault of the debtor.  Where actions 
of the debtor contribute to creation of 
the debt.

2.  Balancing of faults.  Weighing fault 
of debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

A review of the record demonstrates that in December 1991, 
the veteran forwarded VA Form 21-674 Form, Request for School 
Attendance, claiming dependency based on school attendance 
for his son A.  The form indicated that A. would graduate in 
June 1992.  In January 1992, an amended award action paid 
dependency allowance for A. from July 1, 1991, to July 1, 
1992.  

In May 1992, VA Form 21-8960, Certification of School 
Attendance or Termination, was received from the veteran for 
A.  On the form, it was noted that A. would be a student 
until October 1992.  In June 1992, VA Form 21-674, Request 
for Approval of School Attendance, was received from the 
veteran claiming dependency allowance for his son, J., until 
his graduation from high school in June 1993.  

In July 1992, an amended award action paid dependency 
allowance for A. from June 1, 1992, to November 1, 1992, and 
for J. from August 1, 1992, to July 1, 1993.  Later that 
month, the veteran was sent a letter notifying him of the 
award action and advising him of the need to furnish VA with 
prompt notice of dependency changes.  The veteran was 
requested to fill out the enclosed VA 21-674b forms and 
return the forms within 60 days after the start of school.  
The veteran did not respond.  In December 1992, the RO sent 
the veteran a letter requesting that he complete and return a 
verification of school form for each of his school children.  
The veteran did not respond.  

In February 1993, the RO informed that veteran that they were 
reducing his payments because of a change in dependency 
status.  The RO noted that the evidence supporting the 
reduction consisted of the veteran's failure to return VA 
Forms 21-674b for J. and A.  The RO indicated that J. had 
been removed as of July 9, 1992, and that A. had been removed 
effective June 1, 1992.  

In April 1993, the veteran requested an explanation as to how 
an overpayment was created.  In an April 1993 letter, the RO 
informed the veteran that an overpayment had been created as 
a result of his not having filed VA Forms 21-674b for 
verification of attendance for either A. or J.  The RO again 
informed the veteran that his award could be amended if he 
filed the enclosed 21-674b forms.  

Later that month, the veteran requested a waiver of 
overpayment.  The veteran indicated that requiring him to pay 
back the debt would create an extreme financial burden.  In 
support of his request for a waiver, the veteran forwarded a 
Financial Status Report.  The report showed a monthly gross 
salary of $1,140 and a pension of $910 for total net monthly 
income of $2,050, and expenses of $1,974 per month, including 
a $1,283 mortgage payment, and monthly expenses of $125 for 
food, $145 for utilities and heat, $76 for the telephone, $68 
for insurance, $75 for gas, and $278 for monthly payments on 
installment contracts and other debts, leaving a net surplus 
of $46.  The veteran also reported having $6,000 worth of 
furniture and a 1987 Cadillac Deville.  He further noted 
having real estate valued at $135,000.  

In a June 1993 decision, the Committee found the veteran to 
be at fault as a result of having failed to provide 
verification of continuing attendance for A. and J. on three 
separate occasions.  The Committee again informed the veteran 
that he could comply by filing the requested forms.  

Later that month, the veteran filed a notice of disagreement 
and a Financial Status Report.  The report showed a monthly 
gross salary of $1,300 and a pension of $920 for total net 
monthly income of $2,220, and expenses of $2,209 per month, 
including a $1,277 mortgage payment, and monthly expenses of 
$245 for food, $175 for utilities and heat, $73 for the 
telephone, $63 for insurance, $35 for gas, $60 for 
miscellaneous expenses, and $281 for monthly payments on 
installment contracts and other debts, leaving a net surplus 
of $11.  The veteran also noted having $1,500 worth of 
furniture and a 1988 Cadillac Deville valued at $9,000.  He 
further reported having real estate valued at $155,500.  The 
veteran's creditors included Ford Motor Credit, with an 
unpaid balance of $8,753, and payments of $241 per month; 
Mervin's, with an unpaid balance of $160, and payments of $20 
per month; and a Lane Bryant credit card, with an unpaid 
balance of $120, and monthly payments of $20.  

In his November 1993 substantive appeal, the veteran 
indicated that he had sent the forms on two separate 
occasions.  He also indicated that he wanted a hearing to let 
his financial problems be known.  

In October 1998, the Board remanded this matter for a Travel 
Board hearing.  

In March 1999, the veteran appeared before the undersigned 
Board member for a Travel Board hearing.  At the time of the 
hearing, the veteran testified that he was requesting a 
waiver as a result of his being ill for quite some time and 
his continued illness.  The veteran reported that he was 
service-connected for a heart condition, rated as 100 percent 
disabling.  He indicated that had not filled out the 
requested forms because he had been too sick to fill out the 
forms.  He noted that collecting the overpayment would be 
against equity and good conscience and that any money that 
had been collected should be refunded due to his poor health.  

The veteran also brought the medications that he was taking 
to the hearing.  His representative noted that the 
medications from these side effects included dizziness, an 
inability to concentrate, etc.  The veteran indicated that he 
was taking these medications for his heart condition and 
depression.  He also reported taking medication for 
cholesterol problems and reflux and kidney diseases.  The 
veteran's representative argued that the veteran was totally 
impaired and that he was surprised that the veteran was able 
to fill out as much as the forms as he had done.  The veteran 
testified that he did not fill out the forms as a result of 
his being sick.  The veteran then testified that he sent in a 
partially completed form in June 1992.  He then indicated 
that he never received the forms because he was going in and 
out of the hospital every other day and that he was only 
concerned about his heart at that time.  The veteran 
testified that he had no issue with the amount of debt that 
he owed and that he would like any monies that had been taken 
from him to be returned to him.  He further indicated that 
his house had been foreclosed on and that he did not have any 
equity as all the equity went to pay for the bill.  

As to the balancing of the faults, the Board notes that the 
letters provided by the RO in July 1992, December 1992, 
February 1993, all requested that the veteran fill out the 
verification forms for schooling for both A. and J.  
Moreover, in its April 1993 letter, the RO informed the 
veteran that the overpayment had been created by the 
veteran's failure to file the correct forms and that the 
award could be amended if he filed the requested 21-674b 
forms.  Furthermore, the June 1993 Committee decision again 
indicated that the veteran could comply if he filled out the 
requested forms.  On each occasion, the veteran did not 
respond.  

The Board further notes that the veteran has given various 
reasons for not having provided the requested information.  
Initially, the veteran claimed that he was unaware that an 
overpayment had been created.  It appears that this letters 
were sent to the veteran's last address of record and there 
is no indication that it was returned to the RO as 
undeliverable.  There is a presumption that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the Secretary 
and the VA properly discharged their official duties by 
properly handling claims submitted by the veteran.

The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

In the instant case, the veteran has offered no evidence 
other than his own statements to rebut the presumption that 
the letters in question were properly delivered.  Such 
assertions are not enough, standing alone to rebut the 
presumption.  Mindenhall, Ashley.

The veteran then testified at his March 1999 hearing that he 
did not receive the letters because he was going in and out 
of the hospital at that time and was more concerned about his 
health.  He next indicated that he sent at least one of the 
forms back partially filled out.  He then reported that he 
was not able to fill out the forms because of his lack of 
concentration.  The Board observes that the veteran has 
supplied several contradictory explanations as to why he did 
not fill out the forms.  Moreover, there is no medical 
evidence showing that the veteran's concentration was 
impaired at all, particularly to the extent or for the length 
of time that is asserted.  Rather, the evidence suggests the 
contrary.  The veteran continued to provide information and 
evidence during the course of his current appeal with regard 
to his request for a waiver and his claim for an increased 
evaluation for his service-connected heart condition, which 
resulted in an increased evaluation to 100 percent for his 
service-connected arteriosclerotic heart disease.  The Board 
does not doubt the severity of the veteran's service-
connected heart disease; however, there has been no competent 
medical evidence submitted demonstrating that the veteran had 
a mental incapacity arising from his service-connected 
arteriosclerotic heart disease.  

The veteran's failure, without adequate or credible 
explanation, to provide this information, led directly to the 
creation of the debt.  The VA was without fault in the 
creation of the debt.  The VA requested the information on at 
least four separate occasions with no response being 
received.  The Board further notes that the veteran, at his 
March 1999 personal hearing, again testified that he could 
not now provide the requested information.  Fault in the 
creation of the debt specifically lies with the veteran.  

Another significant element for consideration in deciding a 
waiver request is whether or not the recovery of the debt 
from the veteran would result in financial hardship.  In this 
regard, the Board observes that Financial Status Reports 
signed by the veteran, dated in April and June 1993, 
demonstrate that he had a small surplus of cash remaining 
following payment of monthly expenses. 

At his March 1999 hearing, the veteran testified that he was 
out of work and that his house had been foreclosed on.  While 
this appears to be a change in circumstances for the veteran, 
his disability evaluation for his service-connected 
arteriosclerotic heart disease has increased from 40 to 100 
percent.  Such an increase in disability results in a 
substantial increase in compensation paid to the veteran.   
Moreover, the veteran apparently no longer has the $1,277 
mortgage payment that he reported having on his June 1993 
Financial Status Report. 

While the veteran's testimony suggests a change in his 
financial position since his last financial status report 
received in June 1993, the evidence does not reflect that 
repayment of the indebtedness would cause undue hardship.  
There is no evidence credible that he will be forced to 
endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the debt.

VA has absorbed a significant loss in paying funds to the 
veteran that was not rightfully due him.  The benefits that 
were bestowed upon the veteran were based upon his providing 
information relating to his children's schooling.  The 
veteran, without adequate credible explanation, failed to 
report the requested information.  

Recovery of the debt would not defeat the purpose for which 
the benefit was initially given as the appellant was given 
the money based upon his dependents being in school.  In 
fact, there is no evidence that the veteran's dependents 
actually attended school for the time period in question.  
Any waiver would ignore the appellant's responsibility in the 
creation of the debt and cause him unjust enrichment.  
Failure to make restitution would result in unjust enrichment 
to the debtor.  It would be unjust to permit the appellant to 
show less consideration for his indebtedness to the 
government than he has shown for his other debts.

The appellant has not asserted, and the record does not show, 
he changed positions to his detriment based upon reliance of 
VA benefits.  He was made aware on several occasions as to 
the necessary requirements in order to receive compensation 
for his dependents.  He chose not to provide the information.  


In conclusion, the Board finds that repayment of the 
appellant's debt to the government would not be against 
equity and good conscience.  


ORDER

Entitlement to a waiver of the recovery of the overpayment in 
the calculated amount of $1,334.40 is denied.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

